Exhibit 10.1

 

AKESIS PHARMACEUTICALS, INC.

 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

December 30, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

1.    Authorization; Purchase and Sale of Common Stock and Warrants; Closing   
1      (a)    Authorization    1      (b)    Purchase and Sale of Shares;
Issuance of Warrants    1      (c)    Closing; Delivery    2      (d)   
Subsequent Closings    2 2.    Representations and Warranties of the Company   
2      (a)    Organization; Good Standing; Qualification    2      (b)   
Subsidiaries    3      (c)    Corporate Power    3      (d)    Authorization   
3      (e)    Capitalization and Voting Rights    3      (f)    Valid Issuance
of Securities    3      (g)    Offering    4      (h)    Compliance with Other
Instruments    4      (i)    Litigation    4      (j)    SEC Documents;
Financial Statements    4 3.    Representations, Warranties and Covenants of the
Investors    5      (a)    Power; Authorization    5      (b)    Purchase
Entirely for Own Account    5      (c)    Reliance upon Investors’
Representations    5      (d)    Disclosure of Information    5      (e)   
Investment Experience; Economic Risk    6      (f)    Accredited Investor Status
   6      (g)    Residency    6      (h)    Restricted Securities    6      (i)
   Brokers or Finders    6      (j)    Tax Liability    6      (k)    Further
Limitations on Disposition    7      (l)    Legends    7      (m)   
Confidentiality and Trading Restrictions    7 4.    Conditions to Closing    8  
   (a)    Conditions to Closing of the Investors    8      (b)    Conditions to
Closing of the Company    8 5.    Miscellaneous    8      (a)    Governing Law
   8      (b)    Entire Agreement    9      (c)    Amendments; Waivers    9     
(d)    Successors and Assigns    9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page


--------------------------------------------------------------------------------

    (e)    Notices, etc    9     (f)    Expenses    9     (g)    Severability   
9     (h)    Counterparts    10     (i)    Telecopy Execution and Delivery    10

 

Schedules:

 

A

   -    Schedule of Investors

 

Exhibits:

 

A

   -    Form of Warrant

B

   -    Schedule of Exceptions

 

-ii-



--------------------------------------------------------------------------------

AKESIS PHARMACEUTICALS, INC.

 

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

 

This Common Stock and Warrant Purchase Agreement (the “Agreement”) is made as of
December 30, 2005 by and among Akesis Pharmaceuticals, Inc., a Nevada
corporation (the “Company”), and the individuals and entities (each, an
“Investor” and collectively, the “Investors”) listed on the Schedule of
Investors attached hereto as Schedule A (the “Schedule of Investors”).

 

RECITALS

 

A. Certain Investors (the “Escrow Investors”) have entered into an Escrow
Agreement with the Company and the Escrow Agent (as defined in the Escrow
Agreement) dated on or about December             , 2005 pursuant to which such
Escrow Investors have deposited funds into the Purchaser Account (as defined in
the Escrow Agreement) with the Escrow Agent.

 

B. Pursuant to the Escrow Agreement, the Escrow Investors shall consummate the
Initial Closing (as defined herein) upon the Company’s receipt of at least
$300,000 (including without limitation funds held in the Purchaser Account by
the Escrow Agent pursuant to the Escrow Agreement) as set forth herein.

 

C. The Company and the Investors, including the Escrow Investors, desire to
consummate the transactions as set forth herein.

 

In consideration of the mutual covenants and representations set forth below,
the parties hereto agree as follows:

 

1. Authorization; Purchase and Sale of Common Stock and Warrants; Closing.

 

(a) Authorization. The Company will authorize the sale and issuance of up to
2,000,000 shares of the Company’s Common Stock (the “Shares”) at a purchase
price per share of $2.00, and the issuance of warrants (each, a “Warrant” and
collectively, the “Warrants”) to purchase up to 1,000,000 shares of the
Company’s Common Stock. Each Warrant shall be in substantially the form attached
hereto as Exhibit A. The shares of the Company’s Common Stock issuable upon
exercise of the Warrants are hereinafter referred to as the “Warrant Shares.”

 

(b) Purchase and Sale of Shares; Issuance of Warrants.

 

(i) At the Closing (as defined in Section 1(c)), the Company agrees to issue and
sell to each Investor, and, subject to all of the terms and conditions hereof,
each Investor agrees to purchase the number of Shares set forth opposite the
respective Investor’s name on the Schedule of Investors. The obligations of the
Investors to purchase Shares are several and not joint.

 

(ii) In consideration for the purchase by the Investors of the Shares and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the Company



--------------------------------------------------------------------------------

will issue to each Investor a Warrant to purchase shares of the Company’s Common
Stock as set forth opposite the respective Investor’s name on the Schedule of
Investors. For each two (2) Shares purchased by the Investor, the Investor shall
have the right to purchase one (1) share of the Company’s Common Stock (the
“Warrant Common Stock Coverage”) at an exercise price per share of $3.00
pursuant to such Warrant. No fractional shares shall be issued pursuant to the
Warrants.

 

(c) Closing; Delivery. The initial sale and purchase of the Shares and the
issuance of the Warrants shall take place at the offices of Wilson Sonsini
Goodrich & Rosati, Professional Corporation, located at 12235 El Camino Real,
Suite 200, San Diego, CA 92130, at 3:00 PM California time, on the date of this
Agreement, or at such other time and place as the Company and such Investors
mutually agree upon orally or in writing (which time and place are designated as
the “Initial Closing”). At the Initial Closing, the Company will deliver to each
of the Investors the respective Shares to be purchased by such Investor and the
respective Warrant to be issued to such Investor, against receipt by Company of
the respective purchase price for such Shares as set forth on the Schedule of
Investors by check, wire transfer, release of funds held in the Purchaser
Account, or any combination thereof.

 

(d) Subsequent Closings. If the aggregate amount of the Shares delivered at the
Initial Closing is less than 2,000,000 and the aggregate Warrant Common Stock
Coverage (as set forth on the Schedule of Investors) is less than 1,000,000
shares of Common Stock, then the Company may issue additional Shares and
Warrants pursuant to this Agreement to such investors as it shall select,
provided that (i) the agreement for sale is executed not later than February 15,
2006, (ii) the aggregate amount of Shares issued pursuant to this Agreement does
not exceed 2,000,000 and (iii) the aggregate Warrant Common Stock Coverage (as
set forth on the Schedule of Investors) does not exceed 1,000,000 shares of
Common Stock (each such issuance, a “Subsequent Closing” and together with the
Initial Closing, the “Closing”). At each Subsequent Closing, the Company will
deliver to each of the Investors the Shares to be purchased by such Investor and
the respective Warrant to be issued to such Investor, against receipt by Company
of the respective purchase price of the Shares as set forth on the Schedule of
Investors by check, wire transfer, release of funds held in the Purchaser
Account, or any combination thereof. Any such Investor shall become a party to
this Agreement and shall have the rights and obligations hereunder. Any such
Investor shall deliver payment of the purchase price of the Shares and a
counterpart signature page to this Agreement.

 

2. Representations and Warranties of the Company. Except as set forth (a) on the
Schedule of Exceptions attached hereto as Exhibit C or (b) in the Annual Report
on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and
Proxy Statements of the Company, each as amended and supplemented through the
date hereof, filed by the Company with the Securities and Exchange Commission
(the “SEC”) since January 1, 2005 (the “SEC Documents”), the Company hereby
represents and warrants to each Investor as of the date of the Initial Closing
as follows:

 

(a) Organization; Good Standing; Qualification. The Company is a corporation
duly organized and validly existing and in good standing under the laws of the
State of Nevada. The Company is duly qualified and is authorized to transact
business and is in good standing as a foreign

 

- 2 -



--------------------------------------------------------------------------------

corporation in each jurisdiction in which the failure to so qualify would have a
material adverse effect on the Company’s business, properties or financial
condition.

 

(b) Subsidiaries. The Company has no subsidiaries and does not own or control,
directly or indirectly, any interest in any other corporation, partnership,
limited liability company, trust, joint venture, association, or other entity.
The Company is not a participant in any joint venture, partnership, or similar
arrangement.

 

(c) Corporate Power. The Company has all requisite corporate power and authority
(i) to own and operate its properties and assets and to carry on its business as
presently conducted, (ii) to execute and deliver this Agreement, (iii) to sell
and issue the Shares and the Warrants and (iv) to carry out and perform the
provisions of this Agreement and the Warrants.

 

(d) Authorization. All corporate action on the part of the Company, its
officers, and directors necessary for the authorization, execution and delivery
of this Agreement, the performance of all obligations of the Company hereunder,
and the issuance, sale and delivery of the Shares and the Warrants has been
taken or will be taken prior to the Closing. This Agreement and the Warrants,
when executed and delivered by the Company, will constitute valid and binding
obligations of the Company, enforceable in accordance with their respective
terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

(e) Capitalization and Voting Rights.

 

(i) Authorized Stock. The authorized capital of the Company consists, or will
consist immediately prior to the Initial Closing, of (i) 50,000,000 shares of
Common Stock, par value $0.001 per share (“Common Stock”), 14,992,552 of which
shares are issued and outstanding, and (ii) 10,000,000 shares of Preferred
Stock, par value $0.001 per share, none of which shares are issued and
outstanding.

 

(ii) Other than (i) the Shares and Warrants issued pursuant to this Agreement,
(ii) options and rights to purchase shares of the Company’s Common Stock
pursuant to the Company’s 2005 Stock Plan, and (iii) options to purchase shares
pursuant to Stand-Alone Stock Option Agreements between the Company and each of
Edward B. Wilson and John T. Hendrick, there are no outstanding options,
warrants, rights (including conversion or preemptive rights) or agreements for
the purchase or acquisition from the Company of any of its securities. The
Company is not a party or subject to any agreement or understanding, and, to the
Company’s knowledge, there is no agreement or understanding between any persons
that affects or relates to the voting or giving of written consents with respect
to any security or the voting by a director of the Company.

 

(f) Valid Issuance of Securities. The Shares and Warrants, each when issued and
paid for as provided in this Agreement, will be duly authorized and validly
issued, fully paid, and nonassessable. The Shares and Warrant Shares have been
or will be, as applicable, duly and validly reserved for issuance and upon
issuance in accordance with this Agreement and Warrant, as

 

- 3 -



--------------------------------------------------------------------------------

applicable, will be duly authorized and validly issued, fully paid, and
nonassessable, and will be free of any liens, encumbrances, or restrictions on
transfer (other than those created by applicable state and/or federal securities
laws).

 

(g) Offering. Subject in part to the truth and accuracy of the Investors’
representations set forth in Section 3 of this Agreement, the offer, sale and
issuance of the Shares and the Warrants as contemplated by this Agreement are
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”), and neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.

 

(h) Compliance with Other Instruments. The Company is not in violation or
default of any provision of its charter or bylaws (both as amended to date) or
of any provision of any mortgage, indenture, agreement, instrument or contract
to which it is a party or by which it is bound or, to its knowledge, of any
federal or state judgment, order, writ, decree, statute, rule or regulation
applicable to the Company. The execution, delivery and performance by the
Company of this Agreement, and the consummation of the transactions contemplated
hereby and thereby, will not result in any such violation or be in conflict with
or constitute, with or without the passage of time or giving of notice, either a
default under any such provision or an event that results in the creation of any
lien, charge or encumbrance upon any assets of the Company or the suspension,
revocation, impairment, forfeiture or nonrenewal of any material permit,
license, authorization or approval applicable to the Company, its business or
operations or any of its assets or properties.

 

(i) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Company’s knowledge, currently threatened against the Company that
might result, either individually or in the aggregate, in any material adverse
change in the Company’s business, properties or financial condition, or in any
material change in the current equity ownership of the Company, nor, to the
Company’s knowledge is there any reasonable basis therefor. The foregoing
includes, without limitation, any action, suit, proceeding or investigation
pending or, to the Company’s knowledge, currently threatened involving the prior
employment of any of the Company’s employees, their use in connection with the
Company’s business of any information or techniques allegedly proprietary to any
of their former employers or their obligations under any agreement with their
former employers. The Company is not a party to or, to its knowledge, named in
or subject to any order, writ, injunction, judgment or decree of any court,
government agency or instrumentality. There is no action, suit, proceeding or
investigation by the Company currently pending or that the Company currently
intends to initiate.

 

(j) SEC Documents; Financial Statements. Since January 1, 2005, the Company has
filed all reports required to be filed by it with the SEC under the Securities
Exchange Act of 1934 (the “Exchange Act”). The Company has made available to the
Investor and its representatives through the SEC’s website at
http://www.sec.gov, true and complete copies of the SEC Documents. As of their
respective dates, to the Company’s knowledge, the financial statements of the
Company disclosed in the SEC Documents (the “Financial Statements”) complied as
to form in all material respects with applicable accounting requirements and the
published rules and

 

- 4 -



--------------------------------------------------------------------------------

regulations of the SEC with respect thereto. To the Company’s knowledge, such
financial statements have been prepared in accordance with generally accepted
accounting principles, consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and, fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).

 

3. Representations, Warranties and Covenants of the Investors. Each Investor
hereby, severally and not jointly, represents, warrants and covenants to the
Company as follows:

 

(a) Power; Authorization. Such Investor has all requisite power and authority to
execute and deliver this Agreement. This Agreement, when executed and delivered
by such Investor, will constitute valid and legally binding obligations of such
Investor, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

 

(b) Purchase Entirely for Own Account. This Agreement is made with such Investor
in reliance upon such Investor’s representation to the Company, which by such
Investor’s execution of this Agreement such Investor hereby confirms, that such
Investor’s Shares, the Warrant, and the Warrant Shares (collectively, the
“Securities”) will be acquired for investment for such Investor’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that such Investor has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, such Investor further represents that such Investor does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person
with respect to any of the Securities.

 

(c) Reliance upon Investors’ Representations. Such Investor understands that the
Securities are not registered under the Securities Act on the ground that the
sale provided for in this Agreement and the issuance of the Shares and Warrants
hereunder is exempt from registration under the Securities Act pursuant to
Section 4(2) thereof, and that the Company’s reliance on such exemption is
predicated on the Investors’ representations set forth herein.

 

(d) Disclosure of Information. Such Investor believes it has received all the
information such Investor considers necessary or appropriate for deciding
whether to purchase the Securities. Such Investor has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and the Company’s business,
properties, prospects and financial condition and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify the
accuracy of any information furnished to such Investor or to which such Investor
had access. The foregoing, however, does not limit or modify the representations
and

 

- 5 -



--------------------------------------------------------------------------------

warranties of the Company in Section 2 of this Agreement or the right of such
Investor to rely thereon.

 

(e) Investment Experience; Economic Risk. Such Investor understands that the
Company has a limited financial and operating history and that an investment in
the Company involves substantial risks. Such Investor is experienced in
evaluating and investing in private placement transactions of securities of
companies in a similar stage of development to that of the Company and
acknowledges that such Investor is able to fend for himself, herself or itself.
Such Investor has such knowledge and experience in financial and business
matters that such Investor is capable of evaluating the merits and risks of the
investment in the Securities. Such Investor can bear the economic risk of such
Investor’s investment and is able, without impairing such Investor’s financial
condition, to hold the Securities for an indefinite period of time and to suffer
a complete loss of such Investor’s investment.

 

(f) Accredited Investor Status. Such Investor represents to the Company that
such Investor is an “accredited investor” within the meaning of Regulation D,
Rule 501, as presently in effect, promulgated by the Securities and Exchange
Commission under the Securities Act and shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 

(g) Residency. In the case of an Investor who is an individual, the state of
such Investor’s residency, or, in the case of an Investor that is a corporation,
partnership or other entity, the state of such Investor’s principal place of
business, is correctly set forth on the Schedule of Investors.

 

(h) Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such federal securities laws and
applicable regulations such Securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Investor represents that it is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of securities
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the existence of a public market for
the securities, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold, the sale being effected through a
“broker’s transaction” or in transactions directly with a “market maker” and the
number of shares being sold during any three-month period not exceeding
specified limitations.

 

(i) Brokers or Finders. The Company has not, and will not, incur, directly or
indirectly, as a result of any action taken by such Investor, any liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement.

 

(j) Tax Liability. Such Investor has reviewed with its own tax advisors the
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. Such Investor relies solely on such
advisors and not on any

 

- 6 -



--------------------------------------------------------------------------------

statements or representations of the Company, the Company’s counsel, or any of
the Company’s agents. Such Investor understands that it (and not the Company)
shall be responsible for its own tax liability that may arise as a result of
this investment or the transactions contemplated by this Agreement.

 

(k) Further Limitations on Disposition. Without in any way limiting the
representations set forth above, such Investor further agrees not to make any
disposition of all or any portion of the Securities unless and until (X) there
is then in effect a registration statement under the Securities Act covering
such proposed disposition and such disposition is made in accordance with such
registration statement or (Y) such Investor shall have notified the Company of
the proposed disposition and shall have furnished the Company with a detailed
statement of the circumstances surrounding the proposed disposition, and if
reasonably requested by the Company, such Investor shall have furnished the
Company with an opinion of counsel, reasonably satisfactory to the Company, that
such disposition will be exempt from registration under the Securities Act.
Notwithstanding the foregoing, no such registration statement or opinion of
counsel shall be necessary for a transfer by such Investor (i) to a fund,
partnership, limited liability company or other entity that is affiliated with
such transferring Investor, (ii) to a partner or member (or retired partner or
member) of such transferring Investor, or to the estate of any such partner or
member (or retired partner or member), (iii) to such transferring Investor’s
spouse, siblings, lineal descendants or ancestors by gift, will or intestate
succession or (iv) in compliance with Rule 144(k) (or any successor provision)
of the Securities Act so long as the Company is furnished with satisfactory
evidence of compliance with such rule; provided, however, that, in the case of
(i), (ii) or (iii), the transferee agrees in writing to be subject to the terms
hereof to the same extent as if he or she were an original Investor hereunder.

 

(l) Legends. Such Investor understands and agrees that the certificates
evidencing the Securities shall bear the following legend (in addition to any
legend required under applicable state securities laws):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
CORPORATION HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE CORPORATION AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

(m) Confidentiality and Trading Restrictions. The Investor acknowledges and
agrees that such Investor has executed a Confidentiality and Non-Disclosure
Agreement (the “Confidentiality/Standstill Agreement”) in favor of the Company
providing for, among other things, the nondisclosure of confidential information
and restrictions with respect to transactions with the

 

- 7 -



--------------------------------------------------------------------------------

Company’s securities. Such Investor acknowledges that such
Confidentiality/Standstill Agreement is in full force and effect.

 

4. Conditions to Closing.

 

(a) Conditions to Closing of the Investors. The obligations of each Investor
under Section 1 of this Agreement are subject to the fulfillment on or before
the Closing of each of the following conditions, the waiver of which shall not
be effective against any Investor who does not consent in writing thereto:

 

(i) Representations and Warranties Correct. The representations and warranties
made by the Company in Section 2 shall be true and correct in all material
respects as of the Initial Closing, with the same effect as if made on and as of
the Initial Closing.

 

(ii) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Initial Closing
shall have been performed or complied with in all material respects.

 

(iii) Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer, sale and issuance of the Shares and the
Warrants.

 

(iv) Minimum Initial Closing Amount. The Company shall have received from the
Investors at least $300,000 at the Initial Closing.

 

(b) Conditions to Closing of the Company. The obligations of the Company to each
Investor under this Agreement are subject to fulfillment on or before the
Closing of each of the following conditions by that Investor:

 

(i) Representations. The representations and warranties made by each Investor in
Section 3 shall be true and correct as of the Closing, with the same effect as
if made on and as of the Closing.

 

(ii) Blue Sky. The Company shall have obtained all necessary Blue Sky law
permits and qualifications, or have the availability of exemptions therefrom,
required by any state for the offer, sale and issuance of the Shares and the
Warrants.

 

5. Miscellaneous.

 

(a) Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA AS APPLIED TO AGREEMENTS ENTERED INTO
AMONG CALIFORNIA RESIDENTS TO BE PERFORMED ENTIRELY WITHIN CALIFORNIA, WITHOUT
REGARD TO CONFLICT OF LAWS RULES.

 

- 8 -



--------------------------------------------------------------------------------

(b) Entire Agreement. This Agreement and the Confidentiality/Standstill
Agreement, including the exhibits attached hereto, and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof and
no party shall be liable or bound to any other party in any manner by any
warranties, representations, or covenants except as specifically set forth
herein or therein.

 

(c) Amendments; Waivers. With the written consent of the Company and the
Investors holding at least a majority of the then outstanding Shares issued
pursuant to this Agreement, the rights and obligations of the Company and the
Investors may be waived, amended or modified (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Upon the effectuation of each such
waiver, amendment or modification, the Company shall promptly give written
notice thereof to the Investors who have not previously consented thereto in
writing. Neither this Agreement nor any provisions hereof may be waived, amended
or modified orally, but only by a signed statement in writing. Notwithstanding
the foregoing, no amendment, waiver or modification will be required to add, to
this Agreement and the Schedule of Investors, Investors purchasing Shares
pursuant to Subsequent Closings.

 

(d) Successors and Assigns. Except as otherwise expressly provided in this
Agreement or the Warrants, the provisions of this Agreement and the Warrants
shall inure to the benefit of, and be binding upon, the successors, assigns,
heirs, executors and administrators of the parties hereto.

 

(e) Notices, etc. All notices and other communications required or permitted
under this Agreement or the Warrants shall be in writing and shall be delivered
personally by hand or by courier, mailed by United States first-class mail,
postage prepaid, sent by facsimile or sent by electronic mail directed (a) if to
an Investor, at such Investor’s address, facsimile number or electronic mail
address set forth on the Schedule of Investors or on such Investor’s signature
page to this Agreement, or at such other address, facsimile number or electronic
mail address as such Investor may designate by ten (10) days’ advance written
notice to the Company or (b) if to the Company, to its address, facsimile number
or electronic mail address set forth on its signature page to this Agreement and
directed to the attention of the President, or at such other address, facsimile
number or electronic mail address as the Company may designate by ten (10) days’
advance written notice to each Investor. All such notices and other
communications shall be deemed given upon personal delivery, on the date of
mailing, upon confirmation of facsimile transfer or upon confirmation of
electronic mail delivery. With respect to any notice given by the Company under
any provision of the Nevada Revised Statutes or the Company’s charter or bylaws,
each Investor agrees that such notice may given by facsimile or by electronic
mail.

 

(f) Expenses. The Company and the Investor shall each pay their own expenses in
connection with the transactions contemplated by this Agreement.

 

(g) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement

 

- 9 -



--------------------------------------------------------------------------------

shall continue in full force and effect without said provision; provided that no
such severability shall be effective if it materially changes the economic
benefit of this Agreement to any party.

 

(h) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable, and all of which together shall constitute
one instrument.

 

(i) Telecopy Execution and Delivery. A facsimile, telecopy or other reproduction
of this Agreement may be executed by one or more parties hereto, and an executed
copy of this Agreement may be delivered by one or more parties hereto by
facsimile or similar electronic transmission device pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes. At
the request of any party hereto, all parties hereto agree to execute an original
of this Agreement as well as any facsimile, telecopy or other reproduction
hereof.

 

[Remainder of page intentionally left blank.]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.

 

“Company”

Akesis Pharmaceuticals, Inc.

By:

   

Its:

   

 

AKESIS PHARMACEUTICALS, INC.

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.

 

“Investor”

If an Individual:

 

Signature

 

Print Name

Address:

         

Telephone:

   

Facsimile:

   

E-mail:

   

 

PLEASE PROVIDE ALL OF THE ABOVE-REQUESTED INFORMATION

 

AKESIS PHARMACEUTICALS, INC.

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day, month
and year first set forth above.

 

“Investor”

If an Entity:

 

Print Name of Entity

By:

   

Name:

   

Title:

   

Address:

         

Telephone:

   

Facsimile:

   

E-mail:

   

 

PLEASE PROVIDE ALL OF THE ABOVE-REQUESTED INFORMATION

 

AKESIS PHARMACEUTICALS, INC.

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE A

 

Schedule of Investors

 

Investor Name and Address

--------------------------------------------------------------------------------

   Shares
Purchased


--------------------------------------------------------------------------------

   Purchase Price of
Shares


--------------------------------------------------------------------------------

   Warrant Common
Stock Coverage


--------------------------------------------------------------------------------

Matthew Bencivenga

   12,500    $ 25,000    6,250

Michael and Eleanor Colin

   12,500    $ 25,000    6,250

Ronald Katz

   100,000    $ 200,000    50,000

Peter Sudler

   50,000    $ 100,000    25,000     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Totals:

   175,000    $ 350,000    87,500     

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

 

S-1